Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on October 20, 2020 and July 15, 2022 have been received, considered, and are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
	Claim 1 recites in part:
“a plurality peripheral devices,”
It is unknown what “a plurality peripheral devices” means.  It is likely that this is a typo and Applicant is referring to “of plurality of peripheral devices.”  Therefore, Examiner suggested the term “of” between “plurality” and “peripheral” if this intended by Applicant.

Claim 4 is objected to because of the following informalities:
Claim 4 recites in part:
“a powertrain control module, brake control module”
Examiner believes that this is a typo and suggest the term “a” before the terms “brake control module”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-20 are rejected under 102(a)(1) as being anticipated by Farabet et al. (US. 20190303759 A1, hereinafter Farabet).
	
Regarding claim 1, Farabet discloses:

A vehicle developer device comprising:

a management computing device (Fig. 12 – Computing Device 1200; [0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more central processing units (CPUs) 1206, one or more graphics processing units (GPUs) 1208, a communication interface 1210, input/output (I/O) ports 1212, input/output components 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s)));
a plurality of electronic control units (Fig. 12 – Computing Device 1200, CPU(s) 1206, GPU(s) 1208; [0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O components 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s)));
a plurality peripheral devices, wherein one or more individual peripheral devices of the plurality of peripheral devices is a physical representation of an actual vehicle peripheral device (Farabet teaches the physical representation of actual peripheral devices (Figs. 11A and 11B – RADAR Sensor 1160, Ultrasonic Sensor(s) 1162, LIDAR Sensor(s) 1164, Stereo Camera 1168, Wide View Camera(s) 1170, Infrared Camera 1172, Surround Camera(s) 1174, Long-Range and/or Mid-Range Camera(s) 1198; [0206] (vehicle may further include any number of camera types, including stereo camera(s) 1168, wide-view camera(s) 1170, infrared camera(s) 1172, surround camera(s) 1174, long-range and/or mid-range camera(s) 1198, and/or other camera types…cameras may be used to capture image data around an entire periphery of the vehicle 102…the types of cameras used depends on the embodiments and requirements for the vehicle 102, and any combination of camera types may be used to provide the necessary coverage around the vehicle 102))); and
a plurality of ports for receiving one or more of at least one additional electronic control units and at least one additional peripheral devices, wherein the management computing device configures the plurality of electronic control units (Farabet teaches a plurality of ports for receiving electronic control units and peripheral devices configured by the computing device ([0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O components 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s)); [0242] (the I/O ports 1212 may enable the computing device 1200 to be logically coupled to other devices including the I/O components 1214, the presentation component(s) 1218, and/or other components, some of which may be built in to (e.g., integrated in) the computing device 1200. Illustrative I/O components 1214 include a microphone, mouse, keyboard, joystick, game pad, game controller, satellite dish, scanner, printer, wireless device, etc.))).

Regarding claim 2, Farabet discloses:
The vehicle developer device of claim 1, 
wherein the management computing device is configured to be communicatively coupled to a developer computing device and receive instructions from the developer computing device (Farabet teaches the management computing device as server(s) 1178 (Fig. 11D – Server(s) 1178; [0226] (the server(s) 1178 may receive, over the network(s) 1190 and from the vehicles, image data representative of images showing unexpected or changed road conditions, such as recently commenced road-work.  The server(s) 1178 may transmit, over the network(s) 1190 and to the vehicles, neural networks 1192, updated neural networks 1192, and/or map information 1194, including information regarding traffic and road conditions))) and NVLink interfaces 1188 ([0225] (the GPUs 1184, the CPUs 1180, and the PCIe switches may be interconnected with high-speed interconnects such as, for example and without limitation, NVLink interfaces 1188 developed by NVIDIA and/or PCIe connections 1186))).

Regarding claim 3, Farabet discloses:
The vehicle developer device of claim 2, 
wherein the instructions comprise one or more software modules for execution by one or more electronic control units of the plurality of electronic control units (Farabet discloses one or more software modules for execution (Fig. 4F – Computer(s) 440, Simulation Software 438, Software Stack(s) 116; [0076] (the computer(s) 436, GPU(s), and/or CPU(s) may manage or host the simulation software 438…executing on the vehicle simulator component(s) 406…vehicle hardware 104 may execute the software stack(s) 116 (e.g., an autonomous driving software stack, an IX software stack, etc.))).  Additionally, Farabet teaches the existence and execution of a plurality of electronic control units (Fig. 11C – CPU(s) 1106 and 1118, GPU(s) 1108 and 1120, Controller(s) 1136;  [0225] (The system 1176 may include server(s) 1178, network(s) 1190, and vehicles, including the vehicle 102…server(s) 1178 may include a plurality of GPUs 1184(A)-1184(H) (collectively referred to herein as GPUs 1184), PCIe switches 1182(A)-1182(H) (collectively referred to herein as PCIe switches 1182), and/or CPUs 1180(A)-1180(B) (collectively referred to herein as CPUs 1180).  The GPUs 1184, the CPUs 1180, and the PCIe switches may be interconnected with high-speed interconnects such as…NVLink interfaces 1188 developed by NVIDIA and/or PCIe connections 1186))). 

Regarding claim 4, Farabet discloses:
The vehicle developer device of claim 1, 
wherein the plurality of electronic control units comprises one or more of an engine control module, a powertrain control module, brake control module, a central control module, a suspension control module, a transmission control module, a central timing module, a motor control module, and a general electronic control module (Farabet discloses a brake control module as the combination of brake sensor system 1146 and brake actuator(s) 1148 (Fig. 11A – Brake Sensor System 1146, Brake Actuator(s) 1148; [0128] (the brake sensor system 1146 may be used to operate the vehicle brakes in response to receiving signals from the brake actuators 1148 and/or brake sensors)).  Additionally, Farabet discloses one or more of a central control module and a general electronic control module as controller(s) 1136 ([0129] (controller(s) 1136, may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 102…for example, the controller(s) may send signals to operate the vehicle brakes via one or more brake actuators 1148, to operate the steering system 1154 via one or more steering actuators 1156, to operate the propulsion system 1150 via one or more throttle/accelerators 1152…the controller(s) 1136 may include one or more onboard (e.g., integrated) computing devices (e.g., supercomputers) that process sensor signals, and output operation commands (e.g., signals representing commands) to enable autonomous driving and/or to assist a human driver in driving the vehicle 102)).  Furthermore, Farabet discloses one or more of an engine module, a powertrain control module, a transmission control module, and/or a motor control module as propulsion system 1150 ([0126] (vehicle 102 may include a propulsion system 1150, such as an internal combustion engine, hybrid electric power plant, an all-electric engine, and/or another propulsion system type…the propulsion system 1150 may be connected to a drive train of the vehicle 102, which may include a transmission, to enable the propulsion of the vehicle 102…the propulsion system 1150 may be controlled in response to receiving signals from the throttle/accelerator 1152))).  

Regarding claim 5, Farabet discloses:
The vehicle developer device of claim 1, 
wherein the plurality of electronic control units comprises an autonomous driving module comprising one or more processors, and one or more memory modules storing instructions that when executed by the autonomous driving module, causes the vehicle developer device to autonomously drive within an environment (Farabet discloses an autonomous vehicle (Fig. 1 – Vehicle(s) 102; [0025] (systems and methods disclosed are related to training, testing, and verifying autonomous machines or objects in simulated environments…the present disclosure may be described generally with respect to an example autonomous or semi-autonomous vehicle 102 (alternatively referred to herein as “vehicle 102” or “autonomous vehicle 102”))).  Additionally, Farabet discloses memory modules with storing instructions that cause the vehicle to autonomously drive within the environment ([0029] (the vehicle(s) 102 may include vehicle hardware 104…the vehicle hardware 104 may be responsible for managing the sensor data generated by the sensors (e.g., using a sensor manager of an autonomous driving software stack being executed by the vehicle hardware 104)…the autonomous driving software stack being executed using the vehicle hardware 104 may further include a world state manager that manages the world using one or more maps (e.g., 3D maps), localization component(s), perception component(s), and/or the like...in addition, the autonomous driving software stack may include planning component(s) (e.g., as part of a planning layer), control component(s) (e.g., as part of a control layer), actuation component(s) (e.g., as part of an actuation layer), obstacle avoidance component(s) (e.g., as part of an obstacle avoidance layer), and/or other component(s)…the vehicle hardware 104 may include the hardware of the vehicle 102 that is used to control the vehicle 102 through real-world environments based on the sensor data, one or more machine learning models (e.g., neural networks), and/or the like…as such, the vehicle hardware 104 may be configured for installation within the vehicle 102 and for use by the vehicle 102 in executing an autonomous driving software stack for controlling, at least in part, the vehicle 102 through a real-world physical environment(s)))).  

Regarding claim 6, Farabet discloses:
The vehicle developer device of claim 1, 
wherein the plurality of peripheral devices comprises a plurality of actuators and a plurality of sensors (Farabet discloses a plurality of actuators (Fig. 11A – Brake Actuator 1148, Steering Actuators 1156; [0127] (steering system 1154 may receive signals from a steering actuator 1156); [0128] (brake sensor system 1146 may be used to operate the vehicle brakes in response to receiving signals from the brake actuators 1148 and/or brake sensors) and a plurality of sensors (Fig. 11A – Steering Sensor 1140, Vibration Sensor 1142, Speed Sensor 1144, Brake Sensor System 1146, Global Navigation Satellite Systems (GNSS) Sensor(s) 1158, RADAR Sensor 1160, Ultrasonic Sensor 1162, LIDAR Sensor 1164, IMU Sensor(s) 1166 , B[0097] (sensor data may be received from…GNSS sensor(s) 1158 (e.g., GPS sensor(s)), RADAR sensor(s) 1160, ultrasonic sensor(s) 1162, LIDAR sensor(s) 1164, IMU sensor(s) 1166 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.)…speed sensor(s) 1144 (e.g., for measuring the speed of the vehicle 102), vibration sensor(s) 1142, steering sensor(s) 1140, brake sensor(s) (e.g., as part of the brake sensor system 1146), and/or other sensor types))).   
	
Regarding claim 7, Farabet discloses:
The vehicle developer device of claim 6, 
wherein the plurality of sensors comprises sensors intended for installation on a full-scale simulated vehicle (Farabet discloses a plurality of sensors intended for installation on a full-scale simulated vehicle (Fig. 11A – GNSS Sensor(s) 1158, RADAR Sensor(s) 1160, Ultrasonic Sensor(s) 1162, LIDAR Sensor(s) 1164, IMU Sensor(s) 1166; [0028] (one or more vehicles 102 may collect sensor data from one or more sensors of the vehicle(s) 102 in real-world (e.g., physical) environments…the sensors of the vehicle(s) 102 may include, without limitation, global navigation satellite systems (GNSS) sensor(s) 1158 (e.g., GPS sensor(s)), RADAR sensor(s) 1160, ultrasonic sensor(s) 1162, LIDAR sensor(s) 1164, IMU sensor(s) 1166 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.)…speed sensor(s) 1144 (e.g., for measuring the speed of the vehicle 102), vibration sensor(s) 1142, steering sensor(s) 1140, brake sensor(s) (e.g., as part of the brake sensor system 1146), and/or other sensor types…the vehicle(s) 102 may include autonomous vehicles, semi-autonomous vehicles, non-autonomous vehicles, and/or may include objects other than vehicles 102, such as robots, drones, unmanned aerial vehicles (UAVs), etc.))).  

	Regarding claim 8, Farabet discloses:
The vehicle developer device of claim 6, 	
wherein the plurality of sensors comprises one or more of a camera, a lidar sensor, a proximity sensor, a passenger sensor, a seatbelt sensor and a door sensor (Farabet teaches plurality of sensors comprising a camera (Fig. 11A – Stereo Camera 1168, Wide View Camera 1170, Infrared Camera 1172) and LIDAR Sensor(s) 1164 (Fig 11A – LIDAR Sensor(s) 1164); [0028] (the sensors of the vehicle(s) 102 may include…global navigation satellite systems sensor(s) 1158 (e.g., GPS sensor(s)), RADAR sensor(s) 1160, ultrasonic sensor(s) 1162, LIDAR sensor(s) 1164, inertial measurement unit (IMU) sensor(s) 1166 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 1196, stereo camera(s) 1168, wide-view camera(s) 1170 (e.g., fisheye cameras), infrared camera(s) 1172, surround camera(s) 1174 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 1198, speed sensor(s) 1144 (e.g., for measuring the speed of the vehicle 102), vibration sensor(s) 1142, steering sensor(s) 1140, brake sensor(s) (e.g., as part of the brake sensor system 1146), and/or other sensor types))).  

	Regarding claim 9, Farabet discloses:
The vehicle developer device of claim 6, 
wherein the plurality of actuators comprise one or more of a light emitting device, a sound emitting device, an electronic display, a motor, an electronic steering unit, and a braking unit (Farabet teaches an instrument cluster 1132 containing a light emitting device and electronic display as a human-machine interface (HMI) display 1134 and sound emitting device as an audible annunciator, such as a loudspeaker (Fig. 11C – Instrument Cluster 1132, HMI Display 1134; [0131] (one or more of the controller(s) 1136 may receive inputs (e.g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e.g., represented by output data, display data, etc.) via a human-machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102)).  Additionally, Farabet teaches a motor as propulsion system 1150 (Fig. 11A – Propulsion System 1150; [0126] (vehicle 102 may include a propulsion system 1150, such as an internal combustion engine, hybrid electric power plant, an all-electric engine, and/or another propulsion system type))).  Furthermore, Farabet teaches an electronic steering unit as steering system 1154 and steering actuators 1156 (Fig. 11A – Steering System 1154, Steering Actuators 1156; [0127] (steering system 1154, which may include a steering wheel, may be used to steer the vehicle 102…steering system 1154 may receive signals from a steering actuators 1156…the steering wheel may be optional for full automation (Level 5) functionality))).  Moreover, Farabet teaches a braking unit as the combination of a brake sensor system 1146 and brake actuator 1148 ([0128] brake sensor system 1146 may be used to operate the vehicle brakes in response to receiving signals from the brake actuators 1148 and/or brake sensors))).

Regarding claim 11, Farabet discloses:
The vehicle developer device of claim 6, 
wherein at least one actuator comprises an electronic display, and the management computing device controls the electronic display such that it displays a status of one or more sensors of the plurality of sensors (Farabet discloses electronic display(s) controlled by the management computing device to display the status of at least one sensor ([0131] (one or more of the controller(s) 1136 may receive inputs (e.g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e.g., represented by output data, display data, etc.) via a human-machine interface (HMI) display 1134…and/or via other components of the vehicle 102…the outputs may include information such as vehicle velocity, speed, time, map data, location data (e.g., the vehicle's 102 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects as perceived by the controller(s) 1136, etc….for example, the HMI display 1134 may display information about the presence of one or more objects (e.g., a street sign, caution sign, traffic light changing, etc.), and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now)))).  
	
Regarding claim 12, Farabet discloses:
The vehicle developer device of claim 1, 
wherein the plurality of electronic control units and the plurality of peripheral devices are removably coupled to the plurality of ports (Farabet teaches the interchangeability of the coupling between the electronic control units and the peripheral devices to the plurality of ports within the vehicle (Fig. 12 – I/O Port(s) 1212, I/O Component(s) 1214; [0242] (the I/O ports 1212 may enable the computing device 1200 to be logically coupled to other devices including the I/O components 1214, the presentation component(s) 1218, and/or other components, some of which may be built in to (e.g., integrated in) the computing device 1200.  Illustrative I/O components 1214 include a microphone, mouse, keyboard, joystick, game pad, game controller, satellite dish, scanner, printer, wireless device, etc.))).

Regarding claim 13, Farabet discloses:
A method of evaluating a peripheral device, the method comprising:
coupling an individual peripheral device to a vehicle developer device (Farabet teaches coupling individual peripheral devices to the vehicle developer device a plurality of ports within the vehicle (Fig. 12 – I/O Ports 1212, I/O Components 1214; [0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s))); [0242] (the I/O ports 1212 may enable the computing device 1200 to be logically coupled to other devices including the I/O components 1214, the presentation component(s) 1218, and/or other components…I/O components 1214 include a microphone, mouse, keyboard, joystick, game pad, game controller, satellite dish, scanner, printer, wireless device, etc.))), the vehicle developer device comprising: 
a management computing device (Fig. 12 – Computing Device 1200; [0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O components 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s)))); 
a plurality of electronic control units (Fig. 12 – Computing Device 1200, CPU(s) 1206, GPU(s) 1208; [0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O components 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s)))); 
a plurality peripheral devices, wherein one or more peripheral devices of the plurality of peripheral devices is a physical representation of an actual vehicle peripheral device (Farabet teaches the physical representation of actual peripheral devices (Figs. 11A and 11B – RADAR Sensor 1160, Ultrasonic Sensor(s) 1162, LIDAR Sensor(s) 1164, Stereo Camera 1168, Wide View Camera(s) 1170, Infrared Camera 1172, Surround Camera(s) 1174, Long-Range and/or Mid-Range Camera(s) 1198; [0206] (vehicle may further include any number of camera types, including stereo camera(s) 1168, wide-view camera(s) 1170, infrared camera(s) 1172, surround camera(s) 1174, long-range and/or mid-range camera(s) 1198, and/or other camera types…cameras may be used to capture image data around an entire periphery of the vehicle 102…the types of cameras used depends on the embodiments and requirements for the vehicle 102, and any combination of camera types may be used to provide the necessary coverage around the vehicle 102))); and 
a plurality of ports for receiving one or more of at least one additional electronic control units and at least one additional peripheral devices (Farabet teaches a plurality of ports for receiving electronic control units and peripheral devices configured by the computing device ([0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s)); [0242] (the I/O ports 1212 may enable the computing device 1200 to be logically coupled to other devices including the I/O components 1214, the presentation component(s) 1218, and/or other components…I/O components 1214 include a microphone, mouse, keyboard, joystick, game pad, game controller, satellite dish, scanner, printer, wireless device, etc.))), wherein: 
 the individual peripheral device is coupled to an individual port of the plurality of ports (Farabet teaches coupling individual peripheral devices to the vehicle developer device through a plurality of ports within the vehicle (Fig. 12 – I/O Ports 1212, I/O Components 1214; [0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s))); [0242] (the I/O ports 1212 may enable the computing device 1200 to be logically coupled to other devices including the I/O components 1214, the presentation component(s) 1218, and/or other components…I/O components 1214 include a microphone, mouse, keyboard, joystick, game pad, game controller, satellite dish, scanner, printer, wireless device, etc.))).  
the management computing device configures the plurality of electronic control units (Fig. 12 – Computing Device 1200, CPU(s) 1206, GPU(s) 1208; [0232] (computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more CPUs 1206, one or more GPUs 1208, a communication interface 1210, I/O ports 1212, I/O components 1214, a power supply 1216, and one or more presentation components 1218 (e.g., display(s))));
operating the vehicle developer device (Farabet teaches a vehicle operating in a scaled environment that receives data from at least some of the sensors ([0030] (the sensor data collected by the sensors of the vehicle(s) 102, in addition to existing sensor data (e.g., sensor data stored in the data store(s) 110), may be used by a training sub-system 106…the training sub-system 106… may analyze the sensor data received from the vehicle(s) 102 and/or stored in the data store(s) 110, and incorporate or train up-to-date, real-time neural networks (and/or other machine learning models) for real-time intelligent inferencing…the training sub-system 106 may include one or more graphics processing unit (GPU) servers 108); [0032] (once incorporated into the software stack(s) 116, the vehicle(s) 102 may execute the software stack(s) using the vehicle hardware 104 to control the vehicle(s) 102 within real-world environments))); and 
evaluating an operation of at least one of the vehicle developer device and the individual peripheral device according to one or more performance metrics (Farabet discloses evaluating the operation of the device and its peripheral components (Fig. 7 – KPI Framework 710; [0106] (the KPI framework 710 may monitor and evaluate the current simulation and/or re-simulation); Fig. 8 – KPI Evaluation Component 802; [0107] (FIG. 8 includes a data flow diagram for key performance indicator (KPI) analysis and observation, in accordance with some embodiments of the present disclosure. A KPI evaluation component may evaluate the performance of the virtual object(s) (e.g., vehicles, robots, etc.). Logs 806 may be generated and passed to re-simulator/simulator 804. The re-simulator/simulator 804 may provide sensor data to the software stack(s) 116 which may be executed using HIL, SIL, or a combination thereof. The KPI evaluation component 802 may use different metrics for each simulation or re-simulation instance))).
 
	Regarding claim 14, Farabet discloses:
The method of claim 13, 
wherein the management computing device is configured to be communicatively coupled to a developer computing device and receive instructions from the developer computing device (Farabet teaches the management computing device as server(s) 1178 (Fig. 11D – Server(s) 1178; [0226] (the server(s) 1178 may receive, over the network(s) 1190 and from the vehicles, image data representative of images showing unexpected or changed road conditions, such as recently commenced road-work. The server(s) 1178 may transmit, over the network(s) 1190 and to the vehicles, neural networks 1192, updated neural networks 1192, and/or map information 1194, including information regarding traffic and road conditions))) and NVLink interfaces 1188 ([0225] (the GPUs 1184, the CPUs 1180, and the PCIe switches may be interconnected with high-speed interconnects such as, for example and without limitation, NVLink interfaces 1188 developed by NVIDIA and/or PCIe connections 1186))).  

Regarding claim 15, Farabet discloses:
The method of claim 14, further comprising:
providing, using the developer computing device, computer readable instructions to the management computing device based at least in part on the evaluation of the operation (Farabet discloses using the developer computing device to send computer readable instructions to the management computing device based on the evaluation of the operation ([0106] (the simulation system may use the object's state, commands, and/or information, in addition to using traffic AI, pedestrian AI, and/or other features of the simulation platform, to generate or update the simulated environment (e.g., to a current state). The current state may be passed to the KPI framework (e.g., at the same time as the driving commands being passed to the ego-object dynamics 708, in some embodiments), and the KPI framework 710 may monitor and evaluate the current simulation and/or re-simulation. In some examples, the codec(s) 704 may buffer simulation data to increase performance and/or reduce latency of the system))).  

	Regarding claim 16, Farabet discloses:
The method of claim 13, 
wherein the plurality of peripheral devices comprises a plurality of actuators and a plurality of sensors (Farabet discloses a plurality of actuators (Fig. 11A – Brake Actuator 1148, Steering Actuators 1156; [0127] (steering system 1154 may receive signals from a steering actuator 1156); [0128] (brake sensor system 1146 may be used to operate the vehicle brakes in response to receiving signals from the brake actuators 1148 and/or brake sensors) and a plurality of sensors (Fig. 11A – Steering Sensor 1140, Vibration Sensor 1142, Speed Sensor 1144, Brake Sensor System 1146, Global Navigation Satellite Systems (GNSS) Sensor(s) 1158, RADAR Sensor 1160, Ultrasonic Sensor 1162, LIDAR Sensor 1164, IMU Sensor(s) 1166 , B[0097] (sensor data may be received from…GNSS sensor(s) 1158 (e.g., GPS sensor(s)), RADAR sensor(s) 1160, ultrasonic sensor(s) 1162, LIDAR sensor(s) 1164, IMU sensor(s) 1166 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.)…speed sensor(s) 1144 (e.g., for measuring the speed of the vehicle 102), vibration sensor(s) 1142, steering sensor(s) 1140, brake sensor(s) (e.g., as part of the brake sensor system 1146), and/or other sensor types))).   

	Regarding claim 17, Farabet discloses:
The method of claim 16, 
further comprising interacting with one or more actuators of the plurality of actuators, wherein the interaction of the one or more actuators causes a change in the operation of the vehicle developer device (Farabet teaches actuators that cause a change in the operation of the vehicle (Fig. 11A – Brake Actuator 1148, Steering Actuators 1156; [0127] (steering system 1154 may receive signals from a steering actuator 1156); [0128] (brake sensor system 1146 may be used to operate the vehicle brakes in response to receiving signals from the brake actuators 1148 and/or brake sensors))).     

Regarding claim 18, Farabet discloses:
The method of claim 16, 
wherein the plurality of sensors comprises sensors intended for installation on a full-scale simulated vehicle (Farabet discloses a plurality of sensors (Fig. 11A – Steering Sensor 1140, Vibration Sensor 1142, Speed Sensor 1144, Brake Sensor System 1146, Global Navigation Satellite Systems (GNSS) Sensor(s) 1158, RADAR Sensor 1160, Ultrasonic Sensor 1162, LIDAR Sensor 1164, IMU Sensor(s) 1166; ([0097] (sensor data may be received from…GNSS sensor(s) 1158 (e.g., GPS sensor(s)), RADAR sensor(s) 1160, ultrasonic sensor(s) 1162, LIDAR sensor(s) 1164, IMU sensor(s) 1166 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.)…speed sensor(s) 1144 (e.g., for measuring the speed of the vehicle 102), vibration sensor(s) 1142, steering sensor(s) 1140, brake sensor(s) (e.g., as part of the brake sensor system 1146), and/or other sensor types))).

	Regarding claim 19, Farabet discloses:
The method of claim 16, further comprising 
operating the vehicle developer device in a scaled environment to receive data from at least some sensors of the plurality of sensors (Farabet teaches a vehicle operating in a scaled environment that receives data from at least some of the sensors ([0030] (the sensor data collected by the sensors of the vehicle(s) 102, in addition to existing sensor data (e.g., sensor data stored in the data store(s) 110), may be used by a training sub-system 106…the training sub-system 106… may analyze the sensor data received from the vehicle(s) 102 and/or stored in the data store(s) 110, and incorporate or train up-to-date, real-time neural networks (and/or other machine learning models) for real-time intelligent inferencing…the training sub-system 106 may include one or more graphics processing unit (GPU) servers 108); [0032] (once incorporated into the software stack(s) 116, the vehicle(s) 102 may execute the software stack(s) using the vehicle hardware 104 to control the vehicle(s) 102 within real-world environments))).  

Regarding claim 20, Farabet discloses:
The method of claim 13, further comprising:
removing the individual peripheral device from the vehicle developer device and coupling another individual peripheral device to a port of the plurality of ports (Farabet teaches the interchangeability of the coupling between the peripheral devices to the plurality of ports within the vehicle ([0242] (the I/O ports 1212 may enable the computing device 1200 to be logically coupled to other devices including the I/O components 1214, the presentation component(s) 1218, and/or other components, some of which may be built in to (e.g., integrated in) the computing device 1200. Illustrative I/O components 1214 include a microphone, mouse, keyboard, joystick, game pad, game controller, satellite dish, scanner, printer, wireless device, etc.))).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farabet in view of Sata (US 20190210516 A1, hereinafter Sata).
Regarding claim 10, Farabet discloses the vehicle developer device of claim 6.  However, Farabet does not further disclose: 
wherein at least one actuator of the plurality of actuators comprises a light emitting diode as a physical representation of an actual brake light of a full-scale simulated vehicle. 

Sata, in the same field of endeavor, discloses:
wherein at least one actuator of the plurality of actuators comprises a light emitting diode as a physical representation of an actual brake light of a full-scale simulated vehicle (Sata discloses a vehicle 102 representing an actual brake light 504 ([0019] (when the systems and methods described herein are used, the vehicle 102 detects the deceleration from being on the inclined surface 110 and activates the brake light 104. Since the brake light 104 is activated, the following vehicle 108 is able to more quickly anticipate the slowing down of the vehicle 102 and avoid a collision or sudden braking))). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Farabet to incorporate the physical representation of a brake light, such as brake light 104 on autonomous vehicle 102 in Sata.  One would be motivated to incorporate a physical brake light into the combination of brake sensor system 1146 and brake actuator 1148 of Farabet in order to represent a real-world environment where the brake system of the vehicle contains all of the features of a real-world autonomous vehicle, such as signals including a brake light, that illuminates when the vehicle is slowing down or coming to a stop.  Additionally, one would be motivated to incorporate an illuminating brake light into vehicle 102 in Farabet to represent the braking and slowing down of the vehicle.  For any vehicle operating on a road, one would be motivated to incorporate visibly illuminated signal lights as a safety measure to notify others of the action(s) of the vehicle.  Furthermore, one would be motivated to include every component of the brake system of a full-scale simulated vehicle onto a platform smaller in size than the full-scale vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert L. Pinkerton whose telephone number is (571)272-9820. The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LOUIS PINKERTON/                      /HUNTER B LONSBERRY/                      Supervisory Patent Examiner, Art Unit 3665